LOUIS J. CECI, J.
(concurring.) I join in the decision and result reached by the court today and write separately only to emphasize that physicians must comply with current medical practice in diagnosing whether a patient is in a persistent vegetative state. As noted by the majority opinion, an accurate diagnosis of persistent vegetative state is usually considered to be possible only after three months. Majority op. at —, n. 2 (citing Guidelines for State Court Decision Making in Authorizing or Withholding Life-Sustaining Medical Treatment (National Center for State Courts 1991)). When considering whether to withdraw life-sustaining medical treatment (LSMT), physicians must not prematurely diagnose a patient as being in a persistent vegetative state. We allow the withdrawal of LSMT today under very limited circumstances. The diagnosis of persistent vegetative state must be by evidence which is clear and convincing. We are, after all, dealing with the death of a human being. I concur.